Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 1 of 11 Page ID
                                  #:3075




                                    Exhibit 8
                    Relman Firm’s First Set of Interrogatories to Ms. Ling
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 2 of 11 Page ID
                                       #:3076


 1   Ryan H. Weinstein (Bar No. 240405)
 2   rweinstein@cov.com
     COVINGTON & BURLING LLP
 3   1999 Avenue of the Stars, Suite 3500
 4   Los Angeles, California 90067-4643
     Telephone: + 1 (424) 332-4800
 5   Facsimile: + 1 (424) 332-4749
 6
     Benjamin J. Razi (admitted pro hac vice)
 7   brazi@cov.com
 8   Andrew Soukup (admitted pro hac vice)
     asoukup@cov.com
 9   Steven Winkelman (admitted pro hac vice)
10   swinkelman@cov.com
     COVINGTON & BURLING LLP
11   One CityCenter
12   850 Tenth Street, NW
     Washington, DC 20001-4956
13   Telephone: + 1 (202) 662-6000
14
     Attorneys for Plaintiff / Counter-Defendant
15   RELMAN COLFAX PLLC
16
17                             UNITED STATES DISTRICT COURT
18                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
19                                        WESTERN DIVISION
20
21                                                           Case No. 2:19-cv-08612-PSG-JC
     RELMAN, DANE & COLFAX PLLC,
22
           Plaintiff,                                        RELMAN COLFAX PLLC’S FIRST
23                                                           SET OF INTERROGATORIES TO
24         v.                                                MEI LING
25   FAIR HOUSING COUNCIL OF SAN                             Judge: Hon. Philip S. Gutierrez
26   FERNANDO VALLEY AND MEI LING,
27         Defendants.
28

                         RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 3 of 11 Page ID
                                       #:3077


 1   MEI LING,
 2
           Counter-Claimant,
 3
 4         v.
 5   RELMAN, DANE & COLFAX PLLC,
 6
           Counter-Defendant.
 7
 8         Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Plaintiff and
 9   Counter-Defendant Relman Colfax PLLC (the “Relman Firm”) hereby propounds its
10   First Set of Interrogatories upon Defendant and Counter-Claimant Mei Ling (“Ms.
11   Ling”). Ms. Ling shall serve a written response to these requests answered under oath to
12   the offices of Covington & Burling LLP, One CityCenter, 850 Tenth Street NW,
13   Washington, DC 20001, within thirty (30) days from the date of service of these requests.
14                                            DEFINITIONS
15         Notwithstanding any definition below, each word, term, or phrase used in these
16   requests is intended to have the broadest meaning permitted under the Federal Rules of
17   Civil Procedure.
18         1.     “Relman Firm” means Relman Colfax PLLC (formerly known as Relman,
19   Dane & Colfax PLLC) and its employees or representatives.
20         2.     “Agreement” or “Agreements” means the retainer agreements between the
21   Relman Firm and You, which You executed on December 8, 2010.
22         3.     “Communication” means the transmittal of information by any means (in the
23   form of facts, ideas, inquiries, or otherwise), including verbally, in writing, by email, by
24   text message, by messaging app, or via social media.
25         4.     “Complaint” means the Complaint filed by the Relman Firm in this action,
26   Relman, Dane & Colfax PLLC v. Fair Housing Council of San Fernando Valley, et al.,
27   No. 2:19-cv-08612 (C.D. Cal.).
28

                                                      1
                         RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 4 of 11 Page ID
                                       #:3078


 1         5.     “FHC” means Fair Housing Counsel of San Fernando Valley, and its agents,
 2   employees, representatives, and all Persons currently or previously acting or purporting
 3   to act on its behalf, excluding the Relman Firm.
 4         6.     “FCA Action” means United States ex rel. Mei Ling v. City of Los Angeles,
 5   et al., No. 2:11-cv-00974-PSG-JC (C.D. Cal.).
 6         7.     “Document” means documents or electronically stored information
 7   consistent with the scope set forth in Rule 34(a) of the Federal Rules of Civil Procedure,
 8   and includes (i) writings, drawings, graphs, charts, photographs, notes, sound recordings,
 9   images, and other data or data compilations; (ii) the original of any document, a copy of
10   the original, or all versions of any document that are not identical to the original; and (iii)
11   all material transmitted or accessed via any electronic device, including e-mails, e-
12   documents, electronic data or databases, electronic messages, website postings, and
13   current or historical web pages.
14         8.     “Person” means any natural person, corporation, proprietorship, partnership,
15   joint venture, association, firm or entity recognized in law, and shall include the owners,
16   officers, directors, agents, trustees, parents, subsidiaries, affiliates, assigns, predecessors
17   and successors of such person.
18         9.     “relate to” means concerns, involves, or arises from.
19         10.    “relating to” means concerning, reflecting, referring to, describing,
20   evidencing, proving, disproving, summarizing, containing, analyzing, explaining,
21   mentioning, discussing, describing, supporting, or constituting.
22          11. “You” and “Your” mean Mei Ling, her agents, representatives, and all
23   Persons currently or previously acting or purporting to act on her behalf, excluding the
24   Relman Firm.
25                                          INSTRUCTIONS
26         1.     The interrogatories set forth below are to be answered to the extent the
27   information requested is or may be available to You or to any other Person or entity that
28   has acted or is now acting on Your behalf.

                                                      2
                         RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 5 of 11 Page ID
                                       #:3079


 1         2.     If You are unable to answer any of the interrogatories fully and completely
 2   after exercising reasonable effort and due diligence to secure the requested information,
 3   You should so state and should answer each such interrogatory to the fullest extent
 4   possible, specify the portion of the interrogatory that You claim You are unable to answer
 5   fully and completely, and state what knowledge, information, or belief You have
 6   concerning the unanswered portion of the interrogatory.
 7         3.     The term “Identify” when referring to a Person, requires You to list the
 8   name and address of the Person or, if You do not have that information available, the best
 9   description You have of who that Person is and where that Person can be found.
10         4.     The term “Identify” when referring to a Document or Communication,
11   requires You to list the following:
12                (a) the source(s) or author(s) of the Document or Communication;
13                (b) the recipient(s) of the Document or Communication;
14                (c) the form of the Document or Communication (e.g., letter, memorandum,
15                    or notes; oral, written, or other) and length;
16                (d) the date of the Document or Communication;
17                (e) where the Communication took place; and the names of the individuals
18                    present during the Communication.
19          5.    If a Document is produced in response to “Plaintiff and Counter-Defendant
20   Relman Colfax PLLC’s First Set of Requests for Production Directed to Mei Ling,” it is
21   sufficient to identify the Document by Bates number.
22         6.     In construing these interrogatories:
23                (a) the singular shall be deemed to include the plural and vice versa, so as to
24                    make each interrogatory inclusive rather than exclusive;
25                (b) the word “and” shall be deemed to include the disjunctive “or” and vice
26                    versa, so as to make each interrogatory inclusive rather than exclusive;
27
28

                                                     3
                        RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 6 of 11 Page ID
                                       #:3080


 1                (c) the past tense shall be construed to include the present and future tenses
 2                    and vice versa, so as to make each interrogatory inclusive rather than
 3                    exclusive; and
 4                (d) the terms “each,” “every,” “all,” and “any,” whether used separately or
 5                    together, shall be interpreted to encompass all Documents, material,
 6                    events, incidents, Persons, or information responsive to the Interrogatory
 7                    in which those terms appear.
 8         7.     A request for You to “provide all facts that form the basis” in support of an
 9   allegation means You must describe with reasonable specificity each fact, incident, act,
10   omissions, event, date Person, Document, Communication, and/or legal contention that
11   pertain to the matter(s) inquired into the interrogatory, including, in particular, identifying
12   the source of any information and the particular facts or information provided by that
13   source, including (as appropriate) the information requested in Instructions 3 and 4.
14         8.     These interrogatories are continuing in nature and require supplemental
15   responses as provided by Rule 26(e) of the Federal Rules of Civil Procedure in the event
16   You obtain or discover additional relevant information between the time of the initial
17   response to these interrogatories and the time of the final disposition of this action.
18
19
20
21
22
23
24
25
26
27
28

                                                      4
                         RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 7 of 11 Page ID
                                       #:3081


 1                                      INTERROGATORIES
 2   INTERROGATORY NO. 1
 3         For each interrogatory, identify every Person that assisted in answering the
 4   interrogatory or contributed information or documents in support of the answer to the
 5   interrogatory.
 6   INTERROGATORY NO. 2
 7         Identify all fee agreements You entered into (or considered entering into, but did
 8   not) related to the FCA Action and the dates of those agreements.
 9   INTERROGATORY NO. 3
10         State all the reasons why You believe You are not required to pay the Relman Firm
11   one-third of any monetary recovery You receive in the FCA Action.
12   INTERROGATORY NO. 4
13         If You contend that the Relman Firm breached the Agreement, describe and give
14   the date of every act or omission that You claim constitutes a breach of the Agreement
15   and identify all documents that You maintain support Your contentions.
16   INTERROGATORY NO. 5
17         If You contend that the Agreement is invalid, voidable, and/or unenforceable,
18   describe the basis for Your contention that the Agreement is invalid, voidable, and/or
19   unenforceable and identify all documents that You maintain support Your contentions.
20   INTERROGATORY NO. 6
21         If You contend that the there was a lack of substantial performance by the Relman
22   Firm, describe the basis for Your contention that there was such a lack of substantial
23   performance and identify all documents that You maintain support Your contentions.
24   INTERROGATORY NO. 7
25         If You contend that any language in the Agreement is ambiguous, identify each
26   such term or provision that You contend is ambiguous, describe the basis for Your
27   contention that such term or provision is ambiguous, and identify all documents that You
28   maintain support Your contentions.

                                                     5
                        RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 8 of 11 Page ID
                                       #:3082


 1   INTERROGATORY NO. 8
 2            State the factual basis for Your allegation that the Relman Firm had a conflict of
 3   interest while representing You and/or other parties in the FCA Action and/or the Section
 4   504 Action including, but not limited to, the factual basis for the following allegations:
 5            (1) “[T]he contingency fee agreement upon which Relman bases its claim is
 6   invalid based on a conflict of interest caused by the plaintiff’s simultaneous
 7   representation of clients with potential or actual adverse interests without obtaining a
 8   proper conflict waiver.” Ling’s First Am. Answer, Affirmative Defenses, & Countercls.,
 9   ECF No. 85 at ¶ 72.
10            (2) “[Plaintiff[] deliberate[ly] attempt[ed] to undermine the value of [Ms. Ling’s]
11   case, in the hopes of advancing the firm’s own interests in a separate lawsuit.” Mot.
12   Dismiss, ECF No. 22-1 at 8.
13            (3) “Relman’s representation of the FHC and two additional parties in the Section
14   504 action directly and detrimentally impacted Ling's prosecution of her FCA case.” Id.
15   at 14.
16            (4) “Relman’s concealment of its Section 504 litigation tactics led to the
17   termination of Plaintiff’s representation of Ling in the FCA case.” Id.
18   INTERROGATORY NO. 9
19            State the factual basis for Your allegation that the Relman Firm breached a
20   fiduciary duty to You during the FCA Action and/or the Section 504 Action including,
21   but not limited to, the factual basis for the following allegations:
22            (1) “[T]he contingency fee agreement upon which Relman bases its claim is
23   invalid based on Relman’s breaches of fiduciary duty to Ling . . . .” Ling’s First Am.
24   Answer, Affirmative Defenses, & Countercls., ECF No. 85 at ¶ 73.
25            (2) “Relman[] disclos[ed] . . . the sealed Qui Tam complaint in Case No. 11-cv-
26   00974 to two of Relman’s Case No. 12-CV-00551 co-plaintiff clients . . . without Ling’s
27   knowledge or consent.” Id.
28

                                                        6
                           RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 9 of 11 Page ID
                                       #:3083


 1          (3) “Relman[] false[ly] represent[ed] to co-relator FHC that Ling had approved a
 2   ‘side agreement,’ in which Relman also urged ‘FHC’ to not oppose the City of Los
 3   Angeles’ ‘political reasons’ based attempt to obtain a ‘credit’ in the [FCA Action] for the
 4   amount of the City of L.A.’s settlement in [the 504 Action].” Id.
 5          (4) “Relman[] advocat[ed] against Ling’s interests to advance the interests of the
 6   City of L.A., and Relman’s co-plaintiff clients in [the 504 Action], without Ling’s
 7   knowledge or informed consent. . . .” Id.
 8          (5) “The Relman Firm concealed facts material to [Ms. Ling’s] recovery in [the
 9   FCA Action] to secure $16,000,000 in attorney’s fees and costs in a related case.” Mem.
10   & P. & A. Supp. Mei Ling’s Consent to Leave & Objection to Notice of Lien, FCA
11   Action ECF No. 103 at 2.
12          (6) “At no point during or after its representation of Ms. Ling did the Relman Firm
13   ever disclose to her or co-counsel for Ms. Ling that the City made this request for a
14   ‘credit’ or that the Relman Firm recommended the Fair Housing Council not object to it.”
15   Id. at 4.
16          (7) “[Relman]'s breach of loyalty and fidelity to me and to my case was the
17   primary motivating factor for my termination of [Relman’]’s representation.” Ling Decl.
18   Supp. Mot. Dismiss, ECF No. 22-2 at 7.
19   INTERROGATORY NO. 10
20          State the factual basis for Your allegation that You have been harmed by the
21   Relman Firm’s alleged conduct including, but not limited to, the factual basis for the
22   following allegations:
23          (1) “Ling was harmed by Relman’s conduct . . . .” Ling’s First Am. Answer,
24   Affirmative Defenses, & Countercls., ECF No. 85 at ¶ 127.
25          (2) “Relman has received a benefit at the expense of Ling.” Id. at ¶ 129.
26          (3) “Ling was deprived of the benefits of her fiduciary relationship [with]
27   Relman . . . .” Id. at ¶ 131.
28

                                                       7
                          RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 10 of 11 Page ID
                                        #:3084


 1          (4) “[I was] irreparably harmed by [the Relman firm] in 2011-2012 . . . .” Decl.
 2    Mei Ling Supp. Opp’n Mot. Withdraw, FCA Action ECF No. 271-1 at 7.
 3
 4
 5    DATED: February 5, 2020              COVINGTON & BURLING LLP

 6
 7
                                           By: /s/ Ryan H. Weinstein
 8                                               RYAN H. WEINSTEIN
 9                                               BENJAMIN J. RAZI
                                                 ANDREW SOUKUP
10                                               STEVEN WINKELMAN
11
                                           Attorneys for Plaintiff/Counter-Defendant
12                                         RELMAN COLFAX PLLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      8
                         RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
     Case 2:19-cv-08612-PSG-JC Document 157-15 Filed 09/14/20 Page 11 of 11 Page ID
                                        #:3085


 1                                  CERTIFICATE OF SERVICE
 2       I hereby certify that on February 5, 2020, a true and correct copy of Plaintiff and
 3     Counter-Defendant the Relman Firm’s First Set of Interrogatories were served on the
 4    following by the means set forth below:
 5
 6    via overnight mail:                                   via electronic mail:
      Mei Ling                                              Donald R. Warren
 7    6750 Whitsett Ave. #310                               Phillip E. Benson
 8    North Hollywood, California 91606.                    WARREN - BENSON LAW GROUP
                                                            7825 Fay Ave. Ste. 200
 9                                                          La Jolla, CA 92037
10                                                          donwarren@warrenbensonlaw.com
                                                            philbenson@warrenbensonlaw.com
11
12                                                          Attorneys for Fair Housing Council of
                                                            San Fernando Valley
13
14
15
16
17    DATED: February 5, 2020

18
19
                                           By:
20                                                William J. Jarboe
21
22
23
24
25
26
27
28

                                                      9
                         RELMAN COLFAX PLLC’S FIRST SET OF INTERROGATORIES TO MEI LING
